 



Exhibit 10.36
        2007 EXECUTIVE INCENTIVE PLAN (EIP)
INTERNATIONAL TECHNIDYNE CORPORATION
EXECUTIVE INCENTIVE PLAN (EIP)
FY 2007

 



--------------------------------------------------------------------------------



 



        2007 EXECUTIVE INCENTIVE PLAN (EIP)

  I.   Objective       ITC’s Executive Incentive Plan, hereinafter referred to
as EIP is intended to reward executive personnel who significantly impact and
influence ITC’s productivity in proportion to their accomplishment of specified
objectives.       The purpose of the plan is to ensure maximum return to ITC by
encouraging greater initiative, resourcefulness, teamwork and efficiency on the
part of senior management whose performance and responsibilities directly affect
company profits.       Awarding of the bonus will be based on accomplishing a
set of annual objectives, determined by the Chief Executive Officer (“CEO”) and
the Board of Directors, typically at the beginning of the year. Bonus
determinations and payouts will take place after the financial statements have
been prepared for the fiscal year.   II.   Determination Of The Fund       The
availability of, and participants in, the fund will be set by the CEO and
approved by the Board of Directors as part of the annual budgeting process.  
III.   Effective Date       The effective date of this program is December 31,
2006, the beginning of the plan year, and will continue in effect until
December 29, 2007, or until terminated or amended by the Board of Directors.
This plan supersedes all prior EIP plans.   IV.   Eligibility      
Participation in the plan is limited to those in comparable levels of
responsibility who have a direct and significant influence on ITC’s growth and
profitability. Employees must be regular and not eligible for any other ITC
commission, bonus or incentive plan in order to be eligible to participate in
the EIP.       Participating employees will be determined at the beginning of
the fiscal year, or at such time during the Fiscal Year that an employee
achieves an eligible position. Employees will be notified of their eligibility
and plan objectives, as soon as possible after the determination by the CEO or
Board of Directors.       Individuals must be employed by ITC at the close of
the fiscal year in order to be eligible for an award under the EIP except
participants who are involuntarily terminated due to a divestiture, plant
closing, reorganization or reduction in force during the plan year may receive
an award on the prorated basis described in Section VIII, Plan Administration,
Prorated Awards, (subject to approval by the CEO). These monies will be paid out
at the usual and customary time of payment of all bonuses. For purposes of this
plan, termination shall mean the day the employee leaves the job, which may not
necessarily be the last day on the payroll.

 



--------------------------------------------------------------------------------



 



        2007 EXECUTIVE INCENTIVE PLAN (EIP)

V.   Incentive Objectives       Objectives will be agreed to by the CEO with the
Senior Management reporting to him and with concurrence by the Board of
Directors as necessary. Generally, there will be a minimum of four up to a
maximum of seven objectives, which will include two or more financial
objectives. Each objective will be weighted according to its importance, which
weight will determine the percentage of the bonus awarded for completion of that
objective. (See Section VI below.)       After approval, copies of these goals
must be submitted to Human Resources.   VI.   Bonus Opportunity and Award      
The award opportunity will be expressed as a percentage of the participant’s
base salary at the close of the fiscal year. The award will be approved by the
Board of Directors or the CEO, and will be consistent with the participant’s
peers within the company.       The amount that a participant actually receives
for the full fiscal year will be based upon the extent to which the set
objectives have been achieved. The participant will receive a percentage of the
total award opportunity corresponding to the percentage of each objective
accomplished and the weight assigned to the objective. Evaluations of
performance against management and business plan objectives are made for the
full year prior to fiscal year-end payment.   VII.   Performance Goal and Payout
      In addition to your individual goals, everyone will have two
company-oriented financial goals that will be achieved according to the
following guidelines:

                                                                      (1)      
      ITC   ITC             Revenue   Non-GAAP Income Before Tax            
Goal   Award   Goal   Award              
Threshold
  = to, or >   $ *       50 %   $ *       50 %
Target
  = to, or >   $ *       100 %   $ *       100 %

    Note: If revenue is less than $* (95% of target) no payment is earned for
that objective. If ITC NGIBT earnings is less than $* (90% of target), no
payment is earned for that objective. If actual results fall between threshold
and target, interpolate between them to get actual payout percentage. This
percentage will be multiplied times the weight given the objective in your
individual plan to determine the achievement. Quarterly revenue and NGIBT
earnings income information may be released at the end of each quarter, after
earnings have been disclosed to the public.

(1)   ITC NGIBT earnings is defined as GAAP net income before taxes for the ITC
Division excluding, as applicable, amortization of intangibles, in-process R&D,
impairment of intangibles, certain litigation, restructuring and CEO transition
expenses and certain other unusual or non-recurring costs, and also excluding
share-based compensation expense under

 

*   Amounts to be determined by the Compensation and Option Committee of the
Board of Directors.

 



--------------------------------------------------------------------------------



 



        2007 EXECUTIVE INCENTIVE PLAN (EIP)

       SFAS No. 123R and changes in the value of the “make-whole” provision of
our convertible notes and special incentive awards.

VIII.   Over-Achievement Award Opportunity/Performance Accelerator       In
addition, each EIP participant will receive a ___% increase for every ___%
increase in ITC NGIBT earnings over the target level.   IX.   Plan
Administration       Prorated Awards. Individuals who are promoted to eligible
positions during the plan year, new hires into eligible positions and eligible
employees who are either on leave or on active written warning for part of the
year may be awarded partial bonuses under this program, based on the
accomplished objectives and their respective weights, subject to the approval of
the CEO.       Transfers. In the event of transfer of an eligible participant to
another position or department, the transferring manager will evaluate EIP
results for prorated award (see Prorated Awards above) at the end of the year,
and forward to the Human Resources Department. The hiring manager will be
responsible for setting the key business plan objectives for the balance of the
year, if applicable, and forwarding to Human Resources for approval. Awards
based on these objectives will be prorated (see Prorated Awards above) as well,
for end of the year payment.       Authority. The Board of Directors shall have
the full power and authority to construe, interpret and administer the plan. All
decisions, actions or interpretations of the Board of Directors shall be final
and conclusive and binding on all parties. This program shall be administered by
the Human Resources Department.   X.   General Provisions

  •   The Executive Incentive Plan for 2007 may be reviewed and revised at the
Board’s discretion.     •   Nothing in this plan shall be construed to limit in
any way the right of International Technidyne Corporation to terminate an
employee’s employment at any time, with or without cause or notice, nor shall it
be evidence of any agreement or understanding, expressed or implied, that
Thoratec or any of its subsidiaries will employ an employee in any particular
position, for any particular period of time, ensure participation in any
incentive programs, or the granting of awards from such programs as they may
from time to time exist or be constituted. ITC reserves the right to discontinue
or alter the plan at its sole discretion at any time with or without notice.

 